Title: To Alexander Hamilton from Meletiah Jordan, 1 July 1790
From: Jordan, Meletiah
To: Hamilton, Alexander


Frenchman’s Bay [District of Maine] July 1, 1790. “Herewith I have the honour to transmit to you one Register, one Enrolment, my Account current for the last Quarter, Abstract of Duties on Tonnage, Abstract of pay to Inspectors &c with the necessary Vouchers.… I have concluded to remit the Ballance in my hands to the Bank of Boston agreeable to your letter of March 29th.… The Schooner Betsey, siezed on account of the United States last fall, has been condemned at a Court of Admiralty held at Portland, the first Tuesday in June last.…”
